DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2022-11-01 has been entered.  Applicant’s amendments to the claims overcome the claim objection set forth in the previous office action.  The status of claims is as follows:
Claims 1-20 are pending in the application.
Claim 1 is amended.
Response to Arguments
Applicant's arguments in response to rejections under 35 USC 102 have been fully considered but they are not persuasive.
Applicant argues on Remarks Page 7 that “As shown in the excerpts from Kida, Kida describes model generation from the use of a machine learning algorithm. A particular model is generated for a particular platform. In contrast, claim 1 recites ‘training multiple machine learning models having different complexities as to accuracy over different platforms.’ There is no disclosure or showing as to multiple machine models, and training those different models over different platform, as argued by the Examiner”, and also on Remarks Page 8:  “Claim 1 further recites ‘determining applicable machine learning models for particular platforms.’ As discussed, Kida describes one particular platform for which a model is generated. There is no disclosure or showing as to different machine learning models for particular platforms as recited by claim 1.”
Examiner respectfully disagrees.  As described in the rejection below, Kida [0002] discloses an iterative process:  “If the algorithm does not appropriately “fit” the resources of the computing platform, the developer may iteratively modify the algorithm and attempt to map it until the algorithm can run within the resources of the hardware”.  Here, each iteration of the machine learning model can be considered a model itself, and thus there is a plurality of models, and if the earlier models in the iteration cannot fit Kida’s “target” platform, then they can fit other larger platforms.  Thus, Kida trains multiple machine learning models having different complexities as to accuracy over different platforms.  Examiner points out further support for Examiner’s interpretation of the above in Kida [0016]:  “In some embodiments, the computing device 100 may determine and/or analyze a cost matrix for one or more prospective target platforms for a set of features (e.g., indicative of an accuracy of the feature and/or an implementation cost of the feature) and/or refine a set of features by eliminating more costly but highly correlated features (e.g., via unsupervised and/or supervised feature selection).”  Here, Kida explicitly discloses analyzing costs relative to “one or more” target platforms.
Applicant argues on Remarks Page 7 that “Claim 1 recites ‘mapping the machine learning models based on accuracy and  computational complexity.’ The Examiner presents "Kida, Para [0028], discloses: 'In the illustrative embodiment, the model generation and selection module 216 utilizes a cost function that penalizes an increased number of clusters such that a balance is made between the overall weighted accuracy of the classification and model complexity."' The cited section does not disclose or show ‘mapping ... machine learning models.’”
Examiner respectfully disagrees, and points out that “mapping”, as generically recited here, has a broad interpretation, and may be interpreted as merely a relationship between multiple things, and in the passage if Kida recited above, there is a mapping (“balance”) made between the accuracy and complexity (“balance is made between the overall weighted accuracy of the classification and model complexity”).  This is similar to the claimed limitation which states “mapping the machine learning models based on accuracy and computational complexity”.  If the claimed “mapping” of Applicant is merely “based on” accuracy and complexity, but two other things are being “mapped”, this has not been specifically claimed.

Claim Rejections - 35 USC § 102
Claim(s) 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kida et al. (US 2017/0091657 A1; hereinafter “Kida”).
As per Claim 1, Kida teaches a computer-implementable method for configuring machine learning models to optimize resources of information handling systems, comprising (Kida, Para [0025]:  “It should be further appreciated that, in the illustrative embodiment, the co-optimization of accuracy and computational resource utilization in the target platform enables automation (instead of manual developer-based iterations) of the target architecture as the compiled code is effectively ensured to “fit” on the platform and operate within the particular resource constraints of that platform.”)
training multiple machine learning models having different complexities as to accuracy over different platforms (Kida, Para [0016], discloses training:  “Further, in some embodiments, the computing device 100 may determine the particular clusters to be used for classification (e.g., from training data) by balancing the accuracy of the classification and a hardware or implementation cost (e.g., the hardware resource cost of utilizing an additional cluster).”  Kida, earlier in Para [0016], discloses that this is targeted to a platform:  “As described in detail below, the computing device 100 is configured to generate a machine learning algorithm model for classification of input data that balances accuracy of the classification and an estimate of resource utilization on a target platform to implement the model”.  Kida, shown above in [0016], discloses different complexities as to accuracy:  “balancing the accuracy of the classification and a hardware or implementation cost”.  As for multiple models over different platforms, Kida [0002] discloses an iterative process:  “If the algorithm does not appropriately “fit” the resources of the computing platform, the developer may iteratively modify the algorithm and attempt to map it until the algorithm can run within the resources of the hardware”.  This iterative process includes training, as shown in Kida Fig 8:

    PNG
    media_image1.png
    529
    821
    media_image1.png
    Greyscale

Examiner points out that each iteration amounts to training one of multiple models, each for a different platform, as early iterations amount to models that can fit larger platforms, and later iterations amount to different, smaller models that can fit smaller platforms, until the target platform is reached.  Back in [0033], Kida discloses that in each of these iterations, a structural property of the classification model (the number of classes) is changed:  “Further, in block 310, the computing device 100 may determine the particular classes/clusters to be used for classification and, in doing so, balance the accuracy of the classification and the implementation cost of the model (e.g., the number of classes). To do so, the computing device 100 may execute a method 800 as shown in FIG. 8 and described below.”  Examiner points out that this is sufficient to qualify as a different one of multiple models, rather than simply another training iteration of the same model that only changes the weights.)
mapping the machine learning models based on accuracy and computational complexity (Kida, Para [0028], discloses:  “In the illustrative embodiment, the model generation and selection module 216 utilizes a cost function that penalizes an increased number of clusters such that a balance is made between the overall weighted accuracy of the classification and model complexity.”)
determining applicable machine learning models for particular platforms (Kida, Para [0025], discloses:  “It should be further appreciated that, in the illustrative embodiment, the co-optimization of accuracy and computational resource utilization in the target platform enables automation (instead of manual developer-based iterations) of the target architecture as the compiled code is effectively ensured to “fit” on the platform and operate within the particular resource constraints of that platform.”)
providing the applicable machine learning models to information handling systems of the particular platforms. (Kida, Para [0031], discloses:  “For example, in some embodiments, the communication module 210 may transmit the generated hardware code and/or machine learning algorithm model to the target computing device.”)

	As per Claim 2, Kida teaches the method of claim 1.  Kida teaches wherein the machine learning models are directed to a particular function or application that is performed on the platforms. (Kida, Para [0002], specifically discloses a classification model:  “Embedded programs typically have two phases of development. In particular, a classification algorithm that meets a set of accuracy requirements is developed, and then the classification algorithm is attempted to be mapped to a specific computing platform intended to execute the algorithm (e.g., rewriting the algorithms as embedded code within the resource constraints of the computing platform)”)

As per Claim 3, Kida teaches the method of claim 1.  Kida teaches wherein the training comprises adjusting different parameters of machine learning models to increase accuracy over the different platforms. (Kida, Para [0001], discloses background information that includes what any one of ordinary skill in the art would be well aware of, that training comprises adjusting parameters:  “In particular, machine learning may be used to find the parameters of a program that optimize the classification of an unknown input into a set of desired classes.”)

As per Claim 4, Kida teaches the method of claim 1.  Kida teaches wherein the training comprises providing a fidelity scale for the machine learning models.  (Kida, Para [0016], discloses:  “As described in detail below, the computing device 100 is configured to generate a machine learning algorithm model for classification of input data that balances accuracy of the classification and an estimate of resource utilization on a target platform to implement the model.”  Here, Kida discloses a system that balances accuracy with resource utilization.  This is indicative of how “fidelity” is described in the Specification, specifically that it “can be related” to accuracy and “is related” to usage of resources, as seen in Specification [0029]:  “At step 408, a fidelity scale (e.g. scale from 1 to 10) is determined using a formula or lookup table. The fidelity scale can be related to classification accuracy as further described below in the comparison of Figure 5. The fidelity scale is related to a for optimizer/ML model computing/usage of resources based on the benchmark scores at step 406.”)

As per Claim 5, Kida teaches the method of claim 1.  Kida teaches wherein the determining comprises providing a cap as to resources consumed by a machine learning model on a platform. (Kida, Para [0025], discloses that the model must “fit” on the platform:  “It should be further appreciated that, in the illustrative embodiment, the co-optimization of accuracy and computational resource utilization in the target platform enables automation (instead of manual developer-based iterations) of the target architecture as the compiled code is effectively ensured to “fit” on the platform and operate within the particular resource constraints of that platform.”  Kida, Para [0043] discloses a model size threshold:  “If the computing device 100 determines, in block 814, that the model size threshold exceeds the cost function value, the computing device 100 determines the resources and/or model in block 816.”)

As per Claim 7, Kida teaches the method of claim 1.  Kida teaches wherein the providing comprises sending machine learning models to a service which provides the machine learning models to the information handling systems of the particular platforms. (Kida, Para [0031], discloses a service (the “communication module”):  “For example, in some embodiments, the communication module 210 may transmit the generated hardware code and/or machine learning algorithm model to the target computing device.”  This is separate from the determination module 204 as shown in Kida Figure 2, and thus the model must be sent to the communication module, to then be sent to the target platform.)

As per Claims 8-12 and 14, these are system claims corresponding to method Claims 1-5 and 7 respectively.  The difference is that they recite a processor, a data bus, and a non-transitory computer readable storage medium, and a processor.  Kida, Para [0014], discloses: “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).”  Kida also discloses a bus in [0018]:  “For example, the I/O subsystem 112 may be embodied as, or otherwise include, memory controller hubs, input/output control hubs, firmware devices, communication links (i.e., point-to-point links, bus links, wires, cables, light guides, printed circuit board traces, etc.) and/or other components and subsystems to facilitate the input/output operations.”  Claims 8-12 and 14 are rejected for the same reasons as Claims 1-5 and 7, respectively.

As per Claims 15-19, these are non-transitory computer readable storage medium claims corresponding to method claims 1-5 respectively.  The difference is that it recites a non-transitory computer readable storage medium Kida, Para [0014], discloses: “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).”  Claims 15-19 are rejected for the same reasons as Claims 1-5 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kida in view of Opsenica et al. (US 2022/0058056 A1; hereinafter “Opsenica”).
As per Claim 6, Kida teaches the method of claim 1.  However, Kida does not explicitly teach wherein the machine learning models comprise artificial neural networks.  
Opsenica teaches wherein the machine learning models comprise artificial neural networks.  (Opsenica, Para [0035], discloses reducing model complexity:  “In a further action 2:4, the training algorithm in the selected learning model is adapted by reducing its complexity and need for computing resources, so that the amount of available resources in the edge cloud 204 becomes sufficient for performing computations according to the training algorithm. There are several ways of reducing complexity in a training algorithm and some examples will be described later below.” Later in Para [0048], Opsenica discloses reducing layers in a neural network:  “Reducing the number of layers used in the learning model. This option refers to deep learning approaches, where a neural network with multiple layers introduce exponentially growing amount of computational operations.”)
Opsenica and Kida are analogous art because they are both involve choosing an appropriate model based on the amount of resources available in a system, as shown in Opsenica [0034-0035]:  “A next action 2:3 illustrates that the machine learning agent 200 checks how much computing resources are currently available in the edge cloud 204, and finds that the amount of resources is not sufficient for performing computations according to the training algorithm in the selected learning model. Furthermore, the learning model and training algorithm may be selected in action 2:2 depending on how much computing resources are currently available in the edge cloud 204, which means that action 2:3 would need to be performed before action 2:2.”
It would have been obvious before the effective filing date of the claimed invention to combine the platform targeted machine learning of Kida with the reducing layers of a neural network of Opsenica.  One of ordinary skill in the art would be motivated to do so because neural networks would present a particular problem for the resources being managed by Kida, as they are very complex, and reducing a neural network can significantly reduce resource load (Opsenica, [0048]:  “By reducing layers in a deep learning neural network, the computational demand is reduced exponentially, although at the cost of reduced amount of features that can be extracted from the data.”)  This allows one to optimize the amount of resources used (Opsenica. [0012]:  “Another advantage is that by adapting the training algorithm to how much computing resources are available in the edge cloud, it is possible to use these resources optimally by making the training algorithm as accurate as possible given the amount of available computing resources.”)

As per Claim 13, this is a system claim corresponding to method Claim 6.  The difference is that it recites a processor, a data bus, and a non-transitory computer readable storage medium, and a processor.  Kida, Para [0014], discloses: “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).”  Kida also discloses a bus in [0018]:  “For example, the I/O subsystem 112 may be embodied as, or otherwise include, memory controller hubs, input/output control hubs, firmware devices, communication links (i.e., point-to-point links, bus links, wires, cables, light guides, printed circuit board traces, etc.) and/or other components and subsystems to facilitate the input/output operations.”  Claim 13 is rejected for the same reasons as Claim 6.

As per Claim 20, this is a non-transitory computer readable storage medium claim corresponding to method Claim 6.  The difference is that it recites a non-transitory computer readable storage medium Kida, Para [0014], discloses: “The disclosed embodiments may be implemented, in some cases, in hardware, firmware, software, or any combination thereof. The disclosed embodiments may also be implemented as instructions carried by or stored on one or more transitory or non-transitory machine-readable (e.g., computer-readable) storage medium, which may be read and executed by one or more processors. A machine-readable storage medium may be embodied as any storage device, mechanism, or other physical structure for storing or transmitting information in a form readable by a machine (e.g., a volatile or non-volatile memory, a media disc, or other media device).”  Claim 20 is rejected for the same reasons as Claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./             Examiner, Art Unit 2126                                                                                                                                                                                           
/VIKER A LAMARDO/             Primary Examiner, Art Unit 2126